Citation Nr: 1205493	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-00 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981; from December 1982 to December 1990; from October 2001 to August 2002; from October 2003 to November 2004; and from June 2005 to December 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing from the RO in October 2008.  A transcript of that hearing has been associated with the claims file.  The Board notes that the Veteran does not currently have a VA virtual claims file but, rather, has only a paper claims file.

In January 2009, the Board increased the initial evaluation for the Veteran's service-connected PTSD from 30 percent to 50 percent for the entire period on appeal, and denied the Veteran's claim for an initial evaluation in excess of 10 percent for the lumbar spine disability.  The Veteran appealed from these determinations to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded that part of the Board's decision that denied an initial evaluation in excess of 50 percent for PTSD, and an initial evaluation of 10 percent for the lumbar spine disability.  In March 2010, the Board remanded these two issues to the agency of original jurisdiction (AOJ) for development in order to comply with the Court's Order.  The case now returns for further consideration.

In September 2010, the Veteran filed a claim for a TDIU, asserting that he is unemployable due to his PTSD and lumbar spine disability.  The AOJ notified the Veteran in a February 2011 letter that this claim was intertwined with the claims for an increased rating that were currently on appeal and, therefore, it would be addressed as part of those claims.  The Court has previously held that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Moreover, in the March 2010 remand, the Board directed the AOJ to consider the holding of Rice in readjudicating the Veteran's claims.  However, the AOJ did not address the TDIU in the November 2011 supplemental statement of the case (SSOC).  There is also no other adjudication of record as to a TDIU.  

As the Veteran has claimed entitlement to a TDIU based on the disabilities that are currently under appeal, this issue is also under the Board's jurisdiction.  Therefore, the issues on appeal are as stated on the first page of this decision.  As discussed below, the case must again be remanded to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, it appears the pertinent treatment records remain outstanding.  The Board notes that the Veteran denied any VA or private mental health or medical treatment for his claimed disabilities as of the October 2008 hearing.  However, in April 2010, he reported treatment at the North Little Rock VA Medical Center (MC) from February 2007 through May 2010.  The last VA treatment records in the claims file are dated in July 2007, and it does not appear that efforts were made to obtain any subsequent records.  Accordingly, any outstanding VA treatment records should be obtained and associated with the claims file.

The Board notes that the Veteran was afforded VA examinations concerning his lumbar spine and PTSD in May 2010, with subsequent addenda, pursuant to the previous remand.  However, although the May 2010 VA spine examiner noted that there was evidence of painful motion, he did not state when the Veteran began to have pain during testing.  As this was expressly directed in the Court's Order, pursuant to the Joint Motion, the Veteran must be reexamined for this purpose.

With respect to the TDIU claim, as noted above, the Veteran formally applied for such benefit in September 2010.  However, he had also asserted during the October 2008 hearing that he was unemployable due in large part to his PTSD.  The Veteran was noted to be employed during the May 2010 VA PTSD examination, but he reported being unemployed during the May 2010 VA spine examination.  Accordingly, the Veteran's employment status during the course of the appeal is unclear, and this should be clarified during the new VA spine examination.

Finally, the November 2011 SSOC was returned as non-deliverable to the address listed for the Veteran.  The Board notes that the address on the cover letter does not appear to be the Veteran's last known address, as reported on him September 2010 TDIU application and used to notify him of the recent VA examinations.  Upon remand, this SSOC should be reissued in order to comply with due process.  The Veteran should also be issued an updated SSOC with consideration of all evidence of record, after all the remand directives and any other appropriate development has been completed.  See 38 C.F.R. §§ 19.37, 20.800, 20.1304(c) (2011).  Such SSOC should address the claims for a higher initial evaluation for PTSD and the lumbar spine, as well as the claim for a TDIU based on such disabilities.  

Accordingly, the case is REMANDED for the following action:
1.  Mail the Veteran a copy of the November 2011 SSOC to his last known address.

2.  Obtain copies of any outstanding treatment records, to include any mental health records, from the North Little Rock VAMC dated from July 2007 forward.  All records received must be associated with the claims file.  If such records cannot be obtained after appropriate efforts, the Veteran should be notified of this fact and allowed the opportunity to provide them.  

3.  After completing the above-described development, schedule the Veteran for an appropriate VA examination to determine the current severity of his lumbar spine disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Measure and record all manifestations of the lumbar spine disorder, to include both musculoskeletal and neurological symptoms, as appropriate.  In particular, the examiner must measure and record the point at which pain begins during range of motion testing in all planes, using a goniometer.  All functional impairments should be noted.  

(b)  The examiner should ask the Veteran whether he is currently employed, or when and how he was last employed, as appropriate.  The examiner should state whether the Veteran is unable to maintain substantially gainful employment due to his lumbar spine disability, alone or together with any other service-connected disabilities.  All lay and medical evidence of record should be considered, and a complete rationale should be provided for any opinion offered.

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims for a higher initial evaluation for PTSD and for a lumbar spine disorder, as well as the claim for a TDIU, based on all lay and medical evidence of record.  If the claims remain denied, issue a SSOC to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

